Dear Judge Lamz:
Your request for an Attorney General's opinion has been forwarded to me for research and reply.
Specifically, you ask if the law clerk and staff attorney for the City Court of Slidell can be appointed as a judge pro tempore to the City Court of Slidell. You also state, "Technically, the staff attorney is not an employee of the local government but is hired by the Judge of the city court as a law clerk." You also ask if the staff attorney is appointed as pro tempore judge, is he required to reside in the jurisdiction of the court?
In answer to your first question, we refer you to Louisiana Supreme Court General Administrative Rule Part G, Section 5, and Attachment A which is designated as Qualification Form For Appointment As Judge Ad Hoc Or Pro Tempore (Qualification Form).
Sections 5(b) and(c) of Part G state that every city court which wishes to have the Supreme Court appoint an ad hoc or pro tempore judge must first make a diligent effort to secure the services of a retired or sitting judge as a temporary replacement. If no retired or sitting judge is available, the judge may appoint an attorney from a list of attorneys who have been approved by the Supreme Court. According to Section 5(g), no person holding elective or appointed office or employment in state or local government shall be eligible for appointment as a judge ad hoc or pro tempore.
It is the opinion of this office that the law clerk and staff attorney of the City Court of Slidell is holding appointive office in the local government of the City of Slidell. He is an employee of the City Court of Slidell which is part of the local government. As such, Rule G, Section 5 and the Qualification Form specifically prohibit this person from being approved to serve as an ad hoc or pro tempore judge. *Page 2 
Because of our answer to your first question we believe your second question is moot since a staff attorney cannot be appointed as pro tempore judge.
We trust your questions have been answered. However, if you should need anything further from this office, do not hesitate to contact us.
  Very truly yours,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY:_______________________________
  FRANCES J. PITMAN
  ASSISTANT ATTORNEY GENERAL